Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on August 2, 2021.  
Applicant elected Species A shown in Figs. In Figs. 1-4 without traverse related to claims 1-9, 14-18.  However, Examiner withdraws claims 9 and 18 under the Restriction Requirement because the verbiage “still housed” in the claims 9 and 18 is related to claims that have been already restricted

Response to Amendment
The Amendment filed March 7, 2022 has been entered.  Claims 1-8, 14-17, and 21 remain pending in the application with 9-13, 18-20 as withdrawn.  Applicant’s comments as to the 112(b) rejection for claim 8 are correct.  Claim 8 does not contain the word “preferably” and is not indefinite.  The rejection is withdrawn.  

Allowable Subject Matter
Claims 1-8, 14-17, and 21 allowed.  Independent claims 1 and 15 are generic, therefore withdrawn claims 9-13, 18-20 are reinstated and allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 and 15, the prior art record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter: “a support configured to maintain the connecting members of the drive cables, when maximally protruding from said longitudinal end of the guide channels, in a well-defined position prior to connection of each connecting member and each respective counter connecting member during mounting of the rollo assembly in -3-the substantially vertical direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glen Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612